NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
 Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
 opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
 prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
 official text of the opinion.



In the Supreme Court of Georgia



                                                   Decided: June 30, 2022


                             S22A0603. BROWN v. STATE.


        LAGRUA, Justice.

       At a trial in August 2016, a Berrien County jury found

Appellant Kelvin Brown guilty of malice murder and other crimes

related to the shooting death of Cornelius Miller. He now appeals,

contending that: (1) the evidence was insufficient to support his

convictions; (2) the prosecutor failed to lay a proper foundation

before the trial court allowed him to treat witness Tyeesha Gray as

a hostile witness; and (3) the trial court erred in allowing two

witnesses to testify despite lacking personal knowledge about the

shooting. For the reasons that follow, we see no error and therefore

affirm. 1


      The shooting occurred on March 15, 2014. On May 11, 2015, a Berrien
       1

County grand jury indicted Appellant for malice murder, felony murder,
      Viewed in the light most favorable to the jury’s verdicts, the

evidence at trial showed that at approximately 2:00 a.m. on March

15, 2014, Officer Kevin Purvis of the Nashville Police Department

heard people shouting for assistance. Officer Purvis arrived at the

parking lot of Guthrie Motors in Nashville, where he saw Miller

lying face down, still breathing, with blood on his body. Officer

Purvis called for police assistance and an ambulance and began to

manage the crowd that had gathered.                Eventually, additional

officers arrived to assist, including Chief of Police Kenneth Eaton.

      Chief Eaton testified that when he arrived, he acted as crowd

control in an attempt to secure the crime scene. During this time,

witness Tyeesha Gray “continued to be loud in the crowd.” Chief




aggravated assault, possession of a firearm during the commission of a felony,
and possession of a firearm by a convicted felon. At a trial from September 26
to27, 2016, a jury found Appellant guilty of all five counts. The trial court
sentenced Appellant to serve life in prison for malice murder and five years
consecutive for each of the two firearm counts for a total sentence of life in
prison plus ten years. The remaining counts were merged for sentencing
purposes or vacated by operation of law. On September 29, 2016, Appellant
filed a motion for new trial, which he amended on October 15, 2021. After a
hearing, the trial court denied Appellant’s motion for new trial on December 3,
2021. Appellant then filed a timely notice of appeal, and the case was docketed
to this Court’s April 2022 term and submitted for a decision on the briefs.
                                      2
Eaton put Tyeesha in the back of Officer Purvis’s patrol car because

“she was being loud and really causing more of a scene than anyone

else at that time.” Shortly thereafter, EMS personnel arrived, and

Miller was taken to the Berrien County emergency room, where he

died.

        Detective Fred Busbin interviewed Tyeesha at the crime scene,

and she told him that she saw Appellant shoot Miller. Detective

Busbin later obtained a security camera recording from the owner

of Guthrie Motors. The video recording, which was played for the

jury, showed a man running towards Guthrie Motors in a “zigzag

pattern,” from the Blue Club,2 which was down the street. The man

then collapsed between two vehicles in the parking lot of Guthrie

Motors. After reviewing the video recording, Detective Busbin re-

interviewed Tyeesha and interviewed her twin sister, Nyeesha, at

the police department. He testified that Tyeesha gave him the same




      Multiple witnesses testified that the Blue Club was known by multiple
        2

names, including the Blue Swan and the Blue Flame.

                                    3
account as what she recounted at the crime scene. 3 Detective Busbin

then sought and obtained an arrest warrant for Appellant.

      Later, Detective Busbin received a phone call from Sherry

Keefe, the mother of Appellant’s girlfriend, Amanda Ballard. Keefe

told Detective Busbin that Ballard was with Appellant at their home

on the night after the shooting, that Ballard was obtaining a change

of clothes for Appellant, and that Ballard was planning to take

Appellant somewhere to hide. In a second, later phone call, Keefe

told Detective Busbin that Ballard was on her way to Cecil, Georgia

to check on Appellant. Through Keefe, Detective Busbin obtained

cell phone numbers for Ballard and Appellant. Detective Busbin

asked Berrien County 911 dispatchers to “ping” the phone numbers, 4

which told Detective Busbin where the phones were approximately



      3  Detective Busbin did not testify as to what Nyeesha told him at the
police department.
       4 Busbin testified that “pinging” the phone numbers “doesn’t give really

any information from the phone, it just locates where the phone is.” Jamie
Karnes, a Special Agent with the Georgia Bureau of Investigation, also
testified that 911 dispatchers “have the ability to send out a signal . . . as if it
were calling [a particular] phone but not . . . activate the phone to ring or
vibrate,” which allows dispatchers to get a rough idea of where a particular
phone is located.
                                         4
located. Law enforcement officers called hotels in the area of the

phones’ location and discovered that Ballard had rented a room at a

motel in Cecil on the night of March 14 (the night after the shooting).

Detective Busbin and other law enforcement officers surveilled the

motel and arrested Appellant on Monday, March 16 around 2:30

a.m. There were no weapons found in the hotel room.

     The medical examiner testified that Miller died from a gunshot

wound to his chest. A .38-caliber bullet recovered from Miller’s body

was submitted to a firearms expert, who testified that the bullet was

consistent with being fired from a “Smith & Wesson .357 Sig pistol.”

Crime scene investigators recovered 12 shell casings from the scene,

and the firearms expert testified that the casings were consistent

with being fired from the same type of gun. The police did not

recover the firearm used in the murder.

     At trial, Roanda Scott testified that he was sitting in his car in

the Blue Club’s parking lot when he saw Appellant walk past while

holding a handgun in his right hand. Scott heard multiple gunshots,

then saw Appellant walk back past Scott’s vehicle again still holding

                                  5
a gun. Scott left, called 911, and was later interviewed by Detective

Busbin. According to Detective Busbin, Scott recounted that he saw

Appellant “come by with a gun, saw him shoot Cornelius Miller, that

[Appellant] ran one way, [and] Miller ran the other way.”

     Ballard testified that after the crime, Appellant called her and

stated that “he had killed Prick.”     Ballard also received a text

message from a number associated with Appellant that said he had

“killed somebody and he needed [Ballard] to come get him.” Ballard

picked up Appellant and took him to retrieve money from some

friends. According to Ballard, Appellant needed the money in order

to “get a bus and get out of town” because “he killed a person, Prick.”

Ballard then took Appellant to a motel in Cecil, where she rented a

room under her name and stayed with him. While at the motel

room, Appellant admitted to Ballard that he shot Miller because

Miller had called him a “pu**y a** ni**a,” which embarrassed him.

Appellant also told Ballard that he “[got] rid of the gun and that it

would never be found.”

     The Gray sisters both testified at trial, but they each asserted

                                  6
that parts of their recollection of the events were based on hearsay.

Tyeesha testified that she was present at the Blue Club on the night

of the shooting and saw Miller get shot.           Prompted by leading

questions, she also testified that she told police that she saw

Appellant shoot someone named “Prick.” 5 Nyeesha testified that she

saw Miller at the Blue Club on the night of the shooting and as she

was leaving the club, she heard multiple gunshots. Nyeesha further

testified that, after the shooting, she went to the Nashville Police

Department and told officers that she saw Appellant shoot Miller.

     1. Appellant contends that the evidence was insufficient, given

that the Gray sisters’ testimony was ostensibly based on hearsay

and Scott’s testimony did not reflect that the gun Scott saw

Appellant carrying was in fact the murder weapon. Accordingly,

Appellant    argues,   the   State’s    entire    case   was      based    on

circumstantial evidence, which failed to rule out the possibility that

someone else was the shooter. See OCGA § 24-14-6. We disagree.



     5  Throughout her testimony, Tyeesha         referred   to   the   victim
interchangeably as “Prick” or Cornelius Miller.
                                    7
     When evaluating the sufficiency of the evidence as a matter of

federal due process under the Fourteenth Amendment to the United

States Constitution, the proper standard of review is whether a

rational trier of fact could have found the defendant guilty beyond a

reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319 (III)

(B) (99 SCt 2781, 61 LE2d 560) (1979). Further, under Georgia

statutory law, “[t]o warrant a conviction on circumstantial evidence,

the proved facts shall not only be consistent with the hypothesis of

guilt, but shall exclude every other reasonable hypothesis save that

of the guilt of the accused.” OCGA § 24-14-6. However, if there is

any direct evidence presented by the State, the circumstantial

evidence statute does not apply in a sufficiency analysis.          See

Jackson v. State, 310 Ga. 224, 228 (2) (b) (850 SE2d 131) (2020).

     Here, the State did not rely solely on circumstantial evidence.

Appellant fails to account for the direct evidence in the form of

Ballard’s testimony saying that Appellant confessed on multiple

occasions to shooting Miller in response to being embarrassed. See

Eggleston v. State, 309 Ga. 888, 891 (848 SE2d 853) (2020)

                                 8
(appellant’s confession to former cellmate was direct evidence of

guilt). Additionally, as discussed in Division 3 below, the testimony

from the Gray sisters that they told police officers that they saw

Appellant shoot Miller was not based on hearsay but also direct

evidence of Appellant’s guilt.

     This direct evidence must be considered along with the

circumstantial evidence, including Scott’s testimony about seeing

Appellant with a gun shortly before and after hearing gunshots at

the Blue Club; Detective Busbin’s testimony about how Keefe heard

about Ballard’s plans to get a change of clothes for Appellant and

take him somewhere to hide; and Ballard’s testimony that Appellant

confessed to disposing of his gun after the shooting so that it “would

never be found” and that he sought to obtain money from friends in

order to “get a bus and get out of town.” Taken together in the light

most favorable to the verdicts, we conclude that the evidence was

more than sufficient to support Appellant’s convictions.          See

Jackson¸44 U.S. at 319 (III). This enumeration fails.

     2. Appellant next contends that the trial court abused its

                                  9
discretion in allowing the State to treat Tyeesha as a hostile witness.

We disagree.

     Under OCGA § 24-6-611 (c), “[l]eading questions shall not be

used on the direct examination of a witness except as may be

necessary to develop the witness’s testimony.” However, “[w]hen a

party calls a hostile witness, an adverse party, or a witness

identified with an adverse party, interrogation may be by leading

questions.” Id. We review the trial court’s decision to allow leading

questions for an abuse of discretion. See Merritt v. State, 310 Ga.

433, 439 (3) (851 SE2d 555) (2020).

     During the State’s direct examination of Tyeesha, the

prosecutor asked several questions about what she saw on the night

of the shooting. Tyeesha testified that she was present at the Blue

Club, saw Miller get shot, spoke to police officers about the shooting,

and told police officers that she knew who shot Miller. However,

Tyeesha also responded “I don’t know” to several questions, and the

following colloquy occurred regarding the specific identity of the

shooter:

                                  10
     PROSECUTOR: Did you see who shot [Miller]?
     TYEESHA: I seen him get shot.
     PROSECUTOR: Who was the individual that shot him?
     TYEESHA: I don’t know.
     PROSECUTOR: Do you remember telling the officers that
     you knew who shot him?
     TYEESHA: Yep.
     PROSECUTOR: And who did you tell them shot
     Cornelius Miller that night?
     TYEESHA: What I heard was hearsay.
     PROSECUTOR: Do you remember telling the officer that
     night —
     TYEESHA: Yes.
     PROSECUTOR: — that you physically saw an individual
     shoot Cornelius Miller?
     TYEESHA: What I heard was hearsay.
     PROSECUTOR: Do you remember telling the officer —
     TYEESHA: Yes.
     PROSECUTOR: — that you physically with your own
     eyes saw someone shoot Cornelius Miller?
     TYEESHA: Yes.

     The prosecutor then moved to treat Tyeesha as a hostile

witness. Appellant’s counsel objected, arguing that Tyeesha was

testifying as to what she recalled. The prosecutor responded that

Tyeesha was “clearly nonresponsive. She’s only answering part of

the question. She’s answering that she knows and then she says she

doesn’t know, so I’d ask at this time to be able to lead her.” The trial

court granted the motion. Prompted by leading questions, Tyeesha

                                  11
then admitted that when she spoke with the police, she admitted

that she saw Appellant shoot Miller; that after he was hit, Miller

screamed “I’ve been hit”; and that after Appellant shot Miller,

Appellant fired several shots in the air. She also told the police that

her sister Nyeesha was behind her during the shooting.

      Citing Hayes v. State, 268 Ga. 809, 812-813 (6) (493 SE2d 169)

(1997), Appellant argues that “the only time a witness may be asked

leading questions is when that witness is nervous, reluctant, or

hostile,” and argues that Tyeesha was none of these things when the

prosecutor moved to treat her as a hostile witness.6              Appellant

further argues that the prosecutor’s proffered reason for treating

Tyeesha as a hostile witness — her unresponsiveness — is not a

permitted situation for such treatment. However, the trial court

ruled that Tyeesha was a hostile witness when it allowed the




      6 We note that Appellant’s reliance on Hayes is misplaced, as that case
was decided under Georgia’s old Evidence Code. The current version of OCGA
§ 24-6-611(c) is modeled on Federal Rule of Evidence 611 (c). Accordingly, we
look to federal case law interpreting Federal Rule of Evidence 611 (c) for
guidance in interpreting this rule. See State v. Almanza, 304 Ga. 553, 556-557
(2) (820 SE2d 1) (2018).
                                     12
prosecutor to use leading questions.

     Based on our review of the record, the trial court’s ruling was

not an abuse of discretion. The record indicates that Tyeesha was

uncooperative in answering the State’s questions regarding her

account of the shooting that she had previously provided to Busbin,

answering “I don’t know” to several questions and “What I heard

was hearsay” to two questions about the shooter’s identity. Further,

her assertions that her previous account was based on hearsay

amounted to a recanting of her previous statement to the police that

she saw Appellant shoot Miller and an unwillingness to be

forthcoming in her testimony. Appellant has not cited any authority

indicating that leading questions are not allowed when a witness is

unresponsive in this way. And federal cases applying Federal Rule

of Evidence 611 (c) indicate that leading questions are appropriate

in situations similar to this one. See United States v. Postell, 891

F2d 287 (4th Cir. 1989) (leading questions were permitted to develop

witness’s testimony where the witness was disinclined to “answer

fully the prosecution’s questions”); United States v. Brown, 603 F2d

                                13
1022, 1025-1026 (3) (1st Cir. 1979) (leading questions permitted

where, among other things, the witness’s testimony was “replete

with lapses of memory”). Accordingly, we conclude that the trial

court did not abuse its discretion in allowing the State to treat

Tyeesha as a hostile witness. This enumeration of error fails.

     3. During their testimony, both Gray sisters claimed that their

knowledge of the shooting was based on hearsay.           It follows,

Appellant argues, that neither sister had personal knowledge of the

shooting and therefore should not have been allowed to testify. This

enumeration of error also fails.

     As a preliminary matter, Appellant did not object to either

sister’s testimony on this ground so as to preserve ordinary appellate

review of this issue.   Accordingly, we review Appellant’s claim

regarding the Gray sisters’ alleged lack of personal knowledge only

for plain error. See Rawls v. State, 310 Ga. 209, 213 (3) (850 SE2d

90) (2020) (applying plain-error standard where appellant objected

to testimony at trial only on grounds other than those raised on

appeal); OCGA § 24-1-103 (d).

                                   14
     To establish plain error, Appellant must show a clear or
     obvious error that he did not affirmatively waive and that
     affected his substantial rights, meaning that it probably
     affected the outcome of the trial.         If those three
     requirements are met, we may remedy the error if it
     seriously affects the fairness, integrity or public
     reputation of judicial proceedings.

Rawls, 310 Ga. at 213 (3).

     Regarding a witness’s personal knowledge of a matter, OCGA

§ 24-6-602 is controlling: “A witness may not testify to a matter

unless evidence is introduced sufficient to support a finding that the

witness has personal knowledge of such matter. Evidence to prove

personal knowledge may, but need not, consist of the witness’s own

testimony.”

     Both Gray sisters testified that they were present at the Blue

Club on the night of the shooting. Each sister also gave statements

to the police recounting the events of the shooting shortly thereafter.

Tyeesha spoke to Detective Busbin at the scene immediately after

the shooting, and both sisters spoke to Detective Busbin at the police

station later in the morning; there, they both told the police that

they saw Appellant shoot Miller. Additionally, during trial, both

                                  15
sisters ultimately testified that they told the police that they saw

Appellant shoot Miller.     Thus, there was sufficient evidence to

establish that the Gray sisters each had personal knowledge of the

shooting as well as the identity of the shooter. Accordingly, the trial

court’s decision to allow the Gray sisters to testify was not error, let

alone plain error. This enumeration fails.

     Judgment affirmed. All the Justices concur.




                                  16